Cook, J.,
concurring in part and dissenting in part. Because the appellate court did not invoke the plain-error doctrine to reverse the jury’s duplicative damage awards on the alternative theories of breach of contract and promissory estoppel, but instead found that Castle Nursing Homes, Inc. did not invite error in the first instance, Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 679 N.E.2d 1099, is inapposite to this case. Accordingly, I would dismiss the case as improvidently allowed on all propositions of law.
Lundberg Stratton, J., concurs in the foregoing opinion.